Citation Nr: 1802402	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-29 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with major depression, in excess of 30 percent from September 29, 2006, and in excess of 50 percent from June 8, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

(The issue of entitlement to service connection for hypertension, to include as secondary to PTSD is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1964 to December 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision issued by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD.

The Veteran testified before a Decision Review Officer (DRO) at the RO in January 2011 and before the undersigned at a videoconference hearing in March 2013.  Transcripts of the hearings are of record.

The Board remanded the issues in February 2015 and December 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a VA clinical record dated in March 2008 indicated that the Veteran was reporting to a psychiatric examination for Social Security Administration (SSA) disability benefits.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, as these records are relevant to the issues on appeal, the AOJ should obtain all administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, VA treatment records dated from January 2017 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  

2.  The AOJ should obtain VA treatment records dated from January 2017 to the present.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




